UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4596



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PEDRO RUBIO SERRANO,     a/k/a   Pedro   Serrano
Rubio, a/k/a Tico,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-01-320)


Submitted:   February 7, 2003            Decided:   February 25, 2003


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pedro    Rubio    Serrano     seeks      to    appeal    his    conviction     and

sentence.     His     attorney     has    filed      a   brief    under   Anders    v.

California,   386     U.S.   738   (1967),         alleging   that    there   are   no

meritorious issues on appeal. In criminal cases, the defendant must

file his notice of appeal within ten days of the entry of judgment.

Fed. R. App. P. 4(b)(1)(A).               For thirty days thereafter, the

district court may grant an extension of time to file a notice of

appeal upon a showing of excusable neglect or good cause.                     Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

     The district court entered its judgment on April 15, 2002; the

ten-day appeal period expired on April 29, 2002, and the thirty-day

excusable neglect period expired on May 29, 2002.                    Thus, Serrano’s

notice appeal filed on June 8, 2002,* is untimely, and we dismiss

the appeal on that basis.

     This    court    requires     that    counsel       inform     his   client,    in

writing, of his rights to petition the Supreme Court of the United

States for further review.         If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to



     *
      Giving Serrano the most liberal interpretation of Houston v.
Lack, 487 U.S. 266 (1988), June 8, 2002, is the earliest date his
notice of appeal could have been filed.


                                          2
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 3